Exhibit 10.3




NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.




THE HOLDER, AND ANY ASSIGNMENT BY ACCEPTANCE OF THIS NOTE, ACKNOWLEDGE AND AGREE
THAT, BY REASON OF THE PROVISIONS OF THIS NOTE, FOLLOWING CONVERSION OF A
PORTION OF THIS NOTE, THE UNPAID AND UNCONVERTED PRINCIPAL AMOUNT OF THIS NOTE
MAY BE LESS THAN THE AMOUNT STATED ON THE FACE HEREOF.




THE HOLDER’S CONVERSION RIGHTS WILL BE EXERCISABLE ONLY DURING THE PENDENCY OF
AN EVENT OF DEFAULT.







Principal Amount: $250,000.00

 

Issue Date: March 4, 2009







SECURED CONVERTIBLE PROMISSORY NOTE




FOR VALUE RECEIVED, MONEY4GOLD HOLDINGS, INC., a Delaware corporation
(hereinafter called “Borrower”), hereby promises to pay to WHALEHAVEN CAPITAL
FUND LIMITED, c/o Grushko & Mittman, P.C., 551 Fifth Avenue, Suite 1601, New
York, NY 10176, Fax: (201) 586-0258  (the “Holder”) or its registered assigns or
successors in interest or order, without demand, the sum of Two Hundred and
Fifty Thousand Dollars ($250,000.00) (“Principal Amount”), on June 1, 2009 (the
“Maturity Date”), if not sooner paid.




This Note has been entered into pursuant to the terms of a subscription
agreement between the Borrower and the Holder dated at or about the date hereof
(the “Subscription Agreement”), and shall be governed by the terms of such
Subscription Agreement.  Unless otherwise separately defined herein, all
capitalized terms used in this Note shall have the same meaning as is set forth
in the Subscription Agreement.  The following terms shall apply to this Note:




ARTICLE I




INTEREST; PREPAYMENT




     

1.1.

Interest Rate.   Subject to Section 6.7 hereof, interest payable on this Note
shall accrue on the outstanding Principal Amount at a rate per annum (the
"Interest Rate") of fifteen percent (15%).  Interest shall compound monthly.
 Interest on the outstanding Principal Amount shall accrue from the date











1







--------------------------------------------------------------------------------

of this Note and shall be payable in arrears together with, at the same time and
in the same manner as payment of Principal Amount and on the Maturity Date,
whether by acceleration or otherwise.




1.2.

Default Interest Rate.  Following the occurrence and during the continuance of
an Event of Default (as defined in Article IV), the annual interest rate on this
Note shall (subject to Section 6.7) be eighteen percent (18%).




1.3.

Prepayment.   The principal amount of this Note may be prepaid at Borrower’s
election in whole or in part at any time prior to June 1, 2009, provided that
interest on the prepaid principal amount of this Note is paid through June 1,
2009, at the time of such principal prepayment.




ARTICLE II




CONVERSION RIGHTS




2.1.

Holder’s Conversion Rights.   Subject to Section 2.2, the Holder shall have the
right, but not the obligation, to convert all or any portion of the then
aggregate outstanding Principal Amount of this Note, together with interest and
fees due hereon, and any sum arising under the Subscription Agreement, and the
Transaction Documents, including but not limited to Liquidated Damages, into
shares of Common Stock, subject to the terms and conditions set forth in this
Article II, at the average of the three (3) lowest closing bid prices within the
prior  20-trading day period calculated as of the date of a conversion
notice(“Conversion Price”), as the same may be adjusted pursuant to this Note
and the Subscription Agreement. The Holder may exercise such right by delivery
to the Borrower of a written Notice of Conversion pursuant to Section 2.3.  The
Holder may exercise Holder’s Conversion rights only during the pendency of an
Event of Default.




2.2.

Conversion Limitation.   Neither Holder nor the Borrower may convert on any date
that the amount of the Note Principal or interest in connection with that number
of shares of Common Stock which would be in excess of the sum of (i) the number
of shares of Common Stock beneficially owned by the Holder and its affiliates on
a Conversion Date, Repayment Date, the date Notice of Redemption is given, or
the date Notice of Mandatory Conversion is given, as the case may be, (ii) any
Common Stock issuable in connection with the unconverted portion of the Note,
and (iii) the number of shares of Common Stock issuable upon the conversion or
repayment of the Note with respect to which the determination of this provision
is being made, which would result in beneficial ownership by the Holder and its
affiliates of more than 4.99% of the outstanding shares of Common Stock of the
Borrower on such Conversion Date.  For the purposes of the provision to the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Regulation 13d-3 thereunder.  Subject to the foregoing, the Holder
shall not be limited to aggregate conversions of only 4.99% and aggregate
conversion by the Holder may exceed 4.99%.  The Holder shall have the authority
and obligation to determine whether the restriction contained in this Section
2.2 will limit any conversion hereunder and to the extent that the Holder
determines that the limitation contained in this Section applies, the
determination of which portion of the Note is convertible shall be the
responsibility and obligation of the Holder.  The Holder may waive the
conversion limitation described in this Section 2.2, in whole or in part, upon
and effective after 61 days prior written notice to the Borrower to increase
such percentage to up to 9.99%.




2.3.

Holder’s Conversion Procedure.




(a)

In the event that the Holder elects to convert any amounts outstanding under
this Note into Common Stock, the Holder shall give notice of such election by
delivering an executed and











2







--------------------------------------------------------------------------------

completed notice of conversion (a “Notice of Conversion”) to the Borrower, which
Notice of Conversion shall provide a breakdown in reasonable detail of the
Principal Amount, accrued interest and amounts being converted.  The original
Note is not required to be surrendered to the Borrower until all sums due under
the Note have been paid.  On each Conversion Date (as hereinafter defined) and
in accordance with its Notice of Conversion, the Holder shall make the
appropriate reduction to the Principal Amount, accrued interest and fees as
entered in its records.  Each date on which a Notice of Conversion is delivered
or telecopied to the Borrower in accordance with the provisions hereof shall be
deemed a “Conversion Date.”  A form of Notice of Conversion to be employed by
the Holder is annexed hereto as Exhibit A.




(b)

Pursuant to the terms of a Notice of Conversion, the Borrower will issue
instructions to the transfer agent accompanied by an opinion of counsel (if so
required by the Borrower’s transfer agent), and, except as otherwise provided
below, shall cause the transfer agent to transmit the certificates representing
the Conversion Shares to the Holder by crediting the account of the Holder’s
designated broker with the Depository Trust Corporation (“DTC”) through its
Deposit Withdrawal Agent Commission (“DWAC”) system within three (3) business
days after receipt by the Borrower of the Notice of Conversion (the “Delivery
Date”). In the case of the exercise of the conversion rights set forth herein,
the conversion privilege shall be deemed to have been exercised and the
Conversion Shares issuable upon such conversion shall be deemed to have been
issued upon the date of receipt by the Borrower of the Notice of Conversion. The
Holder shall be treated for all purposes as the beneficial holder of such shares
of Common Stock, or, in the case that Borrower delivers physical certificates as
set forth below, the record holder of such shares of Common Stock, unless the
Holder provides the Borrower written instructions to the contrary.
 Notwithstanding the foregoing to the contrary, the Borrower or its transfer
agent shall only be obligated to issue and deliver the shares to the DTC on the
Holder’s behalf via DWAC (or certificates free of restrictive legends) if the
registration statement providing for the resale of the shares of Common Stock
issuable upon the conversion of this Note is effective or the shares may
otherwise be delivered without restrictive legend.  In the event that Conversion
Shares cannot be delivered to the Holder via DWAC, the Borrower shall deliver
physical certificates representing the Conversion Shares by the Delivery Date to
an address designated by Holder in the U.S.  In any event, all shares of Common
Stock deliverable pursuant to Sections 2.1 and 2.4 must be delivered without
restrictive or other legends, unless the exemption provided by Rule 144 under
the Securities Act of 1933 or other applicable exemption is unavailable..




2.4.

Conversion Mechanics and Adjustments.




(a)

The number of shares of Common Stock to be issued upon each conversion of this
Note pursuant to this Article III shall be determined by dividing that portion
of the Principal Amount and interest and fees to be converted, if any, by the
then applicable Conversion Price or the conversion price described in Section
2.1, as applicable.




(b)

The Conversion Price and number and kind of shares or other securities to be
issued upon conversion shall be subject to adjustment from time to time upon the
happening of certain events while this conversion right remains outstanding, as
follows:




A.

Merger, Sale of Assets, etc.  If (A) the Borrower effects any merger or
 consolidation of the Borrower with or into another entity, (B) the Borrower
effects any sale of all or substantially all of its assets in one or a series of
related transactions,  (C) any tender offer or exchange offer (whether by the
Borrower or another entity) is completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, (D) the Borrower consummates a stock purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with one or more persons











3







--------------------------------------------------------------------------------

or entities whereby such other persons or entities acquire more than the 50% of
the outstanding shares of Common Stock (not including any shares of Common Stock
held by such other persons or entities making or party to, or associated or
affiliated with the other persons or entities making or party to, such stock
purchase agreement or other business combination), (E) any "person" or "group"
(as these terms are used for purposes of Sections 13(d) and 14(d) of the 1934
Act) is or shall become the "beneficial owner" (as defined in Rule 13d-3 under
the 1934 Act), directly or indirectly, of 50% of the aggregate Common Stock of
the Borrower, or (F) the Borrower effects any reclassification of the Common
Stock or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(in any such case, a "Fundamental  Transaction"), this Note, as to the unpaid
principal portion thereof and accrued interest thereon, shall thereafter be
deemed to evidence the right to convert into such number and kind of shares or
other securities and property as would have been issuable or distributable on
account of such Fundamental Transaction, upon or with respect to the securities
subject to the conversion right immediately prior to such Fundamental
Transaction.  The foregoing provision shall similarly apply to successive
Fundamental Transactions of a similar nature by any such successor or purchaser.
 Without limiting the generality of the foregoing, the anti-dilution provisions
of this Section shall apply to such securities of such successor or purchaser
after any such Fundamental Transaction.




B.

Reclassification, etc.  If the Borrower at any time shall, by reclassification
or otherwise, change the Common Stock into the same or a different number of
securities of any class or classes, this Note, as to the unpaid principal
portion hereof and accrued interest hereon, shall thereafter be deemed to
evidence the right to convert into an adjusted number of such securities and
kind of securities as would have been issuable as the result of such change with
respect to the Common Stock immediately prior to such reclassification or other
change.




C.

Stock Splits, Combinations and Dividends.  If the shares of Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock in shares of Common Stock,
the Conversion Price shall be proportionately reduced in case of subdivision of
shares or stock dividend or proportionately increased in the case of combination
of shares, in each such case by the ratio which the total number of shares of
Common Stock outstanding immediately after such event bears to the total number
of shares of Common Stock outstanding immediately prior to such event.




D.

Share Issuance.   So long as this Note is outstanding, if the Borrower shall
issue any Common Stock except for the Excepted Issuances (as defined in the
Subscription Agreement), prior to the complete conversion or payment of this
Note, for a consideration per share that is less than the Conversion Price that
would be in effect at the time of such issue, then, and thereafter successively
upon each such issuance, the maximum Conversion Price shall be reduced to such
other lower issue price (“Maximum Conversion Price”).  For purposes of this
adjustment, the issuance of any security or debt instrument of the Borrower
carrying the right to convert such security or debt instrument into Common Stock
or of any warrant, right or option to purchase Common Stock shall result in an
adjustment to the Maximum Conversion Price upon the issuance of the
above-described security, debt instrument, warrant, right, or option and again
upon the issuance of shares of Common Stock upon exercise of such conversion or
purchase rights if such issuance is at a price lower than the then applicable
Maximum Conversion Price.  The reduction of the Maximum Conversion Price
described in this paragraph is in addition to the other rights of the Holder
described in the Subscription Agreement.  Common Stock issued or issuable by the
Borrower for no consideration will be deemed issuable or to have been issued for
$0.0001 per share of Common Stock.  The reduction of the Maximum Conversion
Price described in this paragraph is in addition to the other rights of the
Holder described in the Subscription Agreement.














4







--------------------------------------------------------------------------------

(c)

Whenever the Conversion Price is adjusted pursuant to Section 2.4(b) above, the
Borrower shall promptly mail to the Holder a notice setting forth the Conversion
Price after such adjustment and setting forth a statement of the facts requiring
such adjustment.




2.5.

Reservation.   During the period the conversion right exists, Borrower will
reserve from its authorized and unissued Common Stock not less than one hundred
seventy-five percent (175%) of the number of shares to provide for the issuance
of Common Stock upon the full conversion of this Note. Borrower represents that
upon issuance, such shares will be duly and validly issued, fully paid and
non-assessable.  Borrower agrees that its issuance of this Note shall constitute
full authority to its officers, agents, and transfer agents who are charged with
the duty of executing and issuing stock certificates to execute and issue the
necessary certificates for shares of Common Stock upon the conversion of this
Note.




2.6

Issuance of Replacement Note.  Upon any partial conversion of this Note, a
replacement Note containing the same date and provisions of this Note shall, at
the written request of the Holder, be issued by the Borrower to the Holder for
the outstanding Principal Amount of this Note and accrued interest which shall
not have been converted or paid, provided Holder has surrendered an original
Note to the Borrower.




ARTICLE III




EVENTS OF DEFAULT




The occurrence of any of the following events of default (“Event of Default”)
shall, at the option of the Holder hereof, make all sums of principal and
accrued interest then remaining unpaid hereon and all other amounts payable
hereunder immediately due and payable, upon demand, without presentment or grace
period, all of which hereby are expressly waived, except as set forth below:

3.1

Failure to Pay Principal or Interest.  The Borrower fails to pay any principal,
interest or other sum due under this Note when due.

3.2

Breach of Covenant.  The Borrower breaches any material covenant or other
material term or condition of the Subscription Agreement or this Note in any
material respect and such breach, if subject to cure, continues for a period of
five (5) business days after written notice to the Borrower from the Holder.

3.3

Breach of Representations and Warranties.  Any material representation or
warranty of the Borrower made herein, in any Transaction Document, or in any
agreement, statement or certificate given in writing pursuant hereto or in
connection herewith or therewith shall be false or misleading in any material
respect as of the date made and as of the Closing Date.

3.4

Liquidation.   Any dissolution, liquidation or winding up of Borrower or any
substantial portion of its business.

3.5

Cessation of Operations.   Any cessation of operations by Borrower or Borrower
admits it is otherwise generally unable to pay its debts as such debts become
due.

3.6

Maintenance of Assets.   The failure by Borrower to maintain any material
intellectual property rights, personal, real property or other assets which are
necessary to conduct its business (whether now or in the future).











5







--------------------------------------------------------------------------------

3.7

Receiver or Trustee.  The Borrower shall make an assignment for the benefit of
creditors, or apply for or consent to the appointment of a receiver or trustee
for it or for a substantial part of its property or business; or such a receiver
or trustee shall otherwise be appointed.

3.8

Judgments.  Any money judgment, writ or similar final process shall be entered
or filed against Borrower or any Subsidiary of Borrower or any of their property
or other assets for more than $100,000.

3.9

Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation proceedings
or other proceedings or relief under any bankruptcy law or any law, or the
issuance of any notice in relation to such event, for the relief of debtors
shall be instituted by or against the Borrower or any Subsidiary.

3.10

Delisting.   Failure of the Borrower’s Common Stock to be listed for trading or
quotation on a Principal Market for ten (10) or more consecutive days.

3.11

Non-Payment.   A default by the Borrower under any one or more obligations in an
aggregate monetary amount in excess of $100,000 after the due date and any
applicable cure period.

3.12

Stop Trade.  An SEC or judicial stop trade order or Principal Market trading
suspension with respect to the Borrower’s Common Stock that lasts for ten (10)
or more consecutive trading days.

3.13

Reservation Default.   The failure by the Borrower to have reserved for issuance
upon conversion of this Note, the number of shares of Common Stock as required
in the Subscription Agreement and this Note.

3.14

Failure to Deliver Common Stock or Replacement Note.  Borrower’s failure to
timely deliver Common Stock to the Holder pursuant to and in the form required
by this Note or the Subscription Agreement, or if required, a replacement Note.




3.15

Event Described in Subscription Agreement.  The occurrence of an Event of
Default as described in the Subscription Agreement that, if susceptible to cure,
is not cured during any designated cure period.




3.16

Cross Default.  A default by the Borrower of a material term, covenant, warranty
or undertaking of any other agreement to which the Borrower and Holder are
parties, or the occurrence of a material event of default under any such other
agreement which is not cured after any required notice and/or cure period which
such default has a Material Adverse Effect.




ARTICLE IV




SECURITY INTEREST




4.

Security Interest/Waiver of Automatic Stay.   This Note is secured by a security
interest granted to the Holder pursuant to a Security Agreement, as delivered by
Borrower to Holder.  The Borrower acknowledges and agrees that should a
proceeding under any bankruptcy or insolvency law be commenced by or against the
Borrower, or if any of the Collateral (as defined in the Security Agreement)
should become the subject of any bankruptcy or insolvency proceeding, then the
Holder should be entitled to, among other relief to which the Holder may be
entitled under the Transaction Documents and any other agreement to which the
Borrower and Holder are parties (collectively, "Loan Documents") and/or
applicable law, an order from the court granting immediate relief from the
automatic stay pursuant to 11 U.S.C. Section 362 to permit the Holder to
exercise all of its rights and remedies pursuant to the Loan











6







--------------------------------------------------------------------------------

Documents and/or applicable law. THE BORROWER EXPRESSLY WAIVES THE BENEFIT OF
THE AUTOMATIC STAY IMPOSED BY 11 U.S.C. SECTION 362.  FURTHERMORE, THE BORROWER
EXPRESSLY ACKNOWLEDGES AND AGREES THAT NEITHER 11 U.S.C. SECTION 362 NOR ANY
OTHER SECTION OF THE BANKRUPTCY CODE OR OTHER STATUTE OR RULE (INCLUDING,
WITHOUT LIMITATION, 11 U.S.C. SECTION 105) SHALL STAY, INTERDICT, CONDITION,
REDUCE OR INHIBIT IN ANY WAY THE ABILITY OF THE HOLDER TO ENFORCE ANY OF ITS
RIGHTS AND REMEDIES UNDER THE LOAN DOCUMENTS AND/OR APPLICABLE LAW.  The
Borrower hereby consents to any motion for relief from stay that may be filed by
the Holder in any bankruptcy or insolvency proceeding initiated by or against
the Borrower and, further, agrees not to file any opposition to any motion for
relief from stay filed by the Holder.  The Borrower represents, acknowledges and
agrees that this provision is a specific and material aspect of the Loan
Documents, and that the Holder would not agree to the terms of the Loan
Documents if this waiver were not a part of this Note. The Borrower further
represents, acknowledges and agrees that this waiver is knowingly, intelligently
and voluntarily made, that neither the Holder nor any person acting on behalf of
the Holder has made any representations to induce this waiver, that the Borrower
has been represented (or has had the opportunity to he represented) in the
signing of this Note and the Loan Documents and in the making of this waiver by
independent legal counsel selected by the Borrower and that the Borrower has
discussed this waiver with counsel.




ARTICLE V




MISCELLANEOUS




5.1

Failure or Indulgence Not Waiver.  No failure or delay on the part of the Holder
hereof in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.  All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

5.2

Notices.  All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice.  Any notice or other communication required or permitted to
be given hereunder shall be deemed effective (a) upon hand delivery or delivery
by facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the first business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.  The addresses for such
communications shall be: (i) if to the Borrower to: Money4Gold Holdings, Inc.,
595 South Federal Highway, Suite 600, Boca Raton, FL 33432, Attn: Hakan Koyuncu,
CEO, facsimile: (561) 544-2454, with a copy by facsimile only to: Harris Cramer
LLP, 1555 Palm Beach Lakes Blvd., West Palm Beach, FL 33401, Attn: Michael D.
Harris, Esq., facsimile: (561) 659-0701, and (ii) if to the Holder, to:
WHALEHAVEN CAPITAL FUND LIMITED, 560 Sylvan Avenue, Englewood Cliffs, NJ 07632,
Fax: (201) 586-0258, with a copy by telecopier only to Grushko & Mittman, P.C.,
551 Fifth Avenue, Suite 1601, New York, New York 10176, telecopier number: (212)
697-3575.











7







--------------------------------------------------------------------------------

5.3

Amendment Provision.  The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.

5.4

Assignability.  This Note shall be binding upon the Borrower and its successors
and assigns, and shall inure to the benefit of the Holder and its successors and
assigns.  The Borrower may not assign its obligations under this Note.

5.5

Cost of Collection.  If default is made in the payment of this Note, Borrower
shall pay the Holder hereof reasonable costs of collection, including reasonable
attorneys’ fees.

5.6

Governing Law.  This Note shall be governed by and construed in accordance with
the laws of the State of New York without regard to conflicts of laws principles
that would result in the application of the substantive laws of another
jurisdiction.  Any action brought by either party against the other concerning
the transactions contemplated by this Agreement must be brought only in the
civil or state courts of New York or in the federal courts located in the State
and county of New York.  Both parties and the individual signing this Agreement
on behalf of the Borrower agree to submit to the jurisdiction of such courts.
 The prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs.  In the event that any provision of this
Note is invalid or unenforceable under any applicable statute or rule of law,
then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Borrower
in any other jurisdiction to collect on the Borrower's obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other decision in favor of the Holder.  This Note shall be
deemed an unconditional obligation of Borrower for the payment of money and,
without limitation to any other remedies of Holder, may be enforced against
Borrower by summary proceeding pursuant to New York Civil Procedure Law and
Rules Section 3213 or any similar rule or statute in the jurisdiction where
enforcement is sought.  For purposes of such rule or statute, any other document
or agreement to which Holder and Borrower are parties or which Borrower
delivered to Holder, which may be convenient or necessary to determine Holder’s
rights hereunder or Borrower’s obligations to Holder are deemed a part of this
Note, whether or not such other document or agreement was delivered together
herewith or was executed apart from this Note.

5.7

Maximum Payments.  Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum rate permitted by applicable law.  In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum rate
permitted by applicable law, any payments in excess of such maximum rate shall
be credited against amounts owed by the Borrower to the Holder and thus refunded
to the Borrower.

5.8

Non-Business Days.   Whenever any payment or any action to be made shall be due
on a Saturday, Sunday or a public holiday under the laws of the State of New
York, such payment may be due or action shall be required on the next succeeding
business day and, for such payment, such next succeeding day shall be included
in the calculation of the amount of accrued interest payable on such date.

5.9

Redemption.  This Note may not be redeemed or called without the consent of the
Holder except as described in this Note or the Subscription Agreement.




5.10

Shareholder Status.  The Holder shall not have rights as a shareholder of the
Borrower with respect to unconverted portions of this Note.  However, the Holder
will have the rights of a











8







--------------------------------------------------------------------------------

shareholder of the Borrower with respect to the Shares of Common Stock to be
received after delivery by the Holder of a Conversion Notice to the Borrower.




IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the 4th day of March, 2009.




 

 

MONEY4GOLD HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel Brauser

 

 

 

Name: Daniel Brauser

 

 

 

Title: President

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 











9







--------------------------------------------------------------------------------

NOTICE OF CONVERSION




(To be executed by the Registered Holder in order to convert the Note)







The undersigned hereby elects to convert $_________ of the principal and
$_________ of the interest due on the Note issued by MONEY4GOLD HOLDINGS, INC.
on March ___, 2009 into Shares of Common Stock of MONEY4GOLD HOLDINGS, INC. (the
“Borrower”) according to the conditions set forth in such Note, as of the date
written below.










Date of Conversion:

 

 

 

Conversion Price:

 







Number of Shares of Common Stock Beneficially Owned on the Conversion Date: Less
than 5% of the outstanding Common Stock of MONEY4GOLD HOLDINGS, INC.







Shares To Be Delivered:

 

 

 

 

 

Signature:

 

 

 

 

 

Print Name:

 

 

 

 

 

Address:

 

 

 

 

 














10





